EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karl Klassen on 03/02/2021.

The application has been amended as follows: 
Claim 18 is amended to recite: A method for treating a human subject, comprising:
applying an applicator to skin of the subject;
drawing a vacuum in a tissue-receiving cavity of the applicator to draw tissue of the subject toward a conductive surface of a temperature-controlled cup of the applicator to substantially fill an entire volume of the cup while air-egress features facing the tissue-receiving cavity maintain egress airflow paths for removing air located between the subject’s skin and the temperature-controlled cup such that the skin of the subject thermally contacts regions of the temperature-controlled cup on opposite sides of at least one of the air-egress features, wherein the air-egress features are spaced circumferentially about and extend away from at least one vacuum port toward a periphery of the cup, wherein the at least one vacuum port is located at a bottom of the cavity; and 
extracting heat from subcutaneous tissue of the subject via the conductive surface to cool the tissue an amount sufficient to be biologically effective in selectively damaging and/or reducing the subject’s subcutaneous lipid-rich cells held in the tissue-receiving cavity.

Allowable Subject Matter
Claims 1-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johnson is representative of the current state of the art in cryotherapy applicators and Fawcett is representative of devices utilizing air-egress features/vacuum channels to ensure that no air is caught between top and bottom surfaces. Johnson and Fawcett fail to teach or suggest, alone or in combination, a cryotherapy applicator as recited in independent claims 1, 16, and 18 that includes all of the elements as required including “air-egress features that are spaced circumferentially about and extend radially from the at least one vacuum port”. Since claims 2-15, 17, and 19-23 are dependent on claims 1, 16, and 18, these claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794